UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6229


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

          v.

JERMAINE LAMONT WOOD,

                Defendant - Appellant.



                            No. 16-6626


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE LAMONT WOOD,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:99-cr-00144-JRS-1; 3:14-cv-00455-JRS)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jermaine Lamont Wood, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In Appeal No. 16-6229, Jermaine Wood seeks to appeal the

district    court’s         order   construing       his    motion    to     amend    as   an

unauthorized          successive     28   U.S.C.      §    2255     (2012)    motion       and

dismissing       it    on   that    basis,     and    a    subsequent      order     denying

reconsideration.            The orders are not appealable unless a circuit

justice    or    judge      issues    a   certificate        of   appealability.           28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El     v.   Cockrell,      537    U.S.    322,     336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wood has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability and dismiss the appeal.



                                               3
     In Appeal No. 16-6626, Wood appeals the district court’s

order construing his Fed. R. Civ. P. 60(b) motion as another

successive § 2255 motion.         We affirm this order for reasons

stated by the district court.         United States v. Wood, Nos. 3:99-

cr-00144-JRS-1; 3:14-cv-00455-JRS (E.D. Va. Mar. 15, 2016).               See

United States v. McRae, 793 F.3d 392 (4th Cir. 2015) (holding

movant need not obtain certificate of appealability to appeal

dismissal of Rule 60(b) motion construed as successive habeas

motion).   We grant Wood’s motion to seal his informal brief.              We

dispense   with     oral   argument    because     the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                  DISMISSED IN PART; AFFIRMED IN PART




                                      4